DETAILED ACTION
This Office Action is responsive to application number 16/721,359 WASHING TOILET SEAT, filed on 12/19/19. Claims 1-21 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR 2012 0053814 A).
Regarding claim 13 Park shows a washing toilet seat assembly (Figs. 1-6)  comprising: a toilet seat (120); a housing (150) configured to be coupled to a toilet bowl (110) to support the toilet seat relative to the toilet bowl (Figs. 1-6), the housing including a single cavity (180 is inserted therein Fig. 1a), a first cartridge interface structure (connects at 670) positioned within the single cavity, and a second cartridge interface structure (connects at 680) positioned within the single cavity, the first cartridge interface structure configured to selectively receive a first cartridge (610), the second cartridge interface structure configured to selectively receive a second cartridge (620); and a dispenser (395) supported by at least one of the toilet seat or the housing (Fig. 4), the dispenser coupled to the first cartridge interface structure and the second .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2012 0053814 A) in view of Seiki (JP H07 82774 A).
Regarding claims 1 Park shows a washing toilet seat assembly (Figs. 1-6) comprising: a toilet seat (120); a housing (150) configured to be coupled to a toilet bowl (110) to support the toilet seat about a pivot axis (Figs. 1-2; left and right on the page is pivot axis), the housing including a first cartridge interface structure (connects at 670), a second cartridge interface structure (connects at 680), a first cartridge (610) selectively coupled to the first cartridge interface structure, the first cartridge including a first dispensable solution (page 12 ¶ [07]); a second cartridge (620) selectively coupled to the second cartridge interface structure, the second cartridge including a second dispensable solution (page 12; ¶ [07] “may store different consumables by using two tanks 610 and 620”; and a dispenser (395) supported by at least one of the toilet seat or the housing (Fig. 4), the dispenser in communication with the first cartridge to dispense 
Regarding claims 9 and 19 Park shows the washing toilet seat assembly, wherein the first cartridge (610) is inserted into the first cartridge interface structure along a first insertion axis transverse (from 670 to 630 defines insertion axis) to the pivot axis of the toilet seat (would be left and right on the paper Fig. 6), and wherein the second cartridge is inserted into the second cartridge interface structure along a second insertion axis (680 to 640 defines second cartridge insertion axis) transverse to the pivot axis (left and right on the paper Fig. 5).  
Regarding claim 10
Regarding claim 12 Park shows the washing toilet seat assembly of claim 1, further comprising a control processor (390,400, 450) coupled to the housing, wherein the control processor is configured to be in communication with an electronic device having a display (at 390) selectively showing particular buttons to operate the washing toilet seat assembly (note buttons as shown by 390), and wherein the dispenser is in communication with the control processor such that the dispenser is configured to be controlled by the electronic device (pg. 9; ¶ [03]).  
Regarding claim 20 Park shows the washing toilet seat assembly of claim 13, but fails to show the housing includes a cover moveable between an open position allowing access to the first and second cartridge interface structures and a closed position blocking access to the first and second cartridge interface structures.  However, Seiki in a similar device shows a cover (5) moveable between an open position (Fig. 7) allowing access to a cartridge interface structure (4) and a closed position (Fig. 8) blocking access to the first and second cartridge interface structures.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a cover for protecting the cartridges from tampering but providing access as needed as well as providing streamlined aesthetics as shown by Seiki.
Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2012 0053814 A) in view of Seiki (JP H07 82774 A) in further view of Hall et al. (US 9,822,519).
 Regarding claim 2 Park shows the washing toilet seat assembly of claim 1, but fails to show specifically wherein the first dispensable solution of the first cartridge is 
Regarding claim 3. 
Claims 4, 6, 7, 11, 14, 15, 17, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2012 0053814 A) in view of Seiki (JP H07 82774 A) in further view of Schwab et al. (US 2017/0319794).
Regarding claims 4 Park shows the washing toilet seat assembly of claim 1, but fails to show wherein the dispenser includes a first aperture and a second aperture in communication with the first cartridge interface structure, and wherein the first aperture is fluidly isolated from the second aperture.  However, Schwab shows the dispenser (834) includes a first aperture (862) and a second aperture (864) in communication with the first cartridge interface structure (456B), and wherein the first aperture is fluidly isolated from the second aperture (¶ [0069; 0076]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a first and second aperture in communication with the first cartridge interface structure for the purpose of alternating to deliver the dispensable of the first cartridge as shown by Schwab. 
Regarding claim 6 Park shows the washing toilet seat assembly of claim 1, but fails to show wherein the dispenser includes a first aperture in communication with the first cartridge interface structure, wherein the dispenser includes a second aperture in communication with the second cartridge interface structure, and wherein the first aperture is fluidly isolated from the second aperture.  However, Schwab shows a dispenser  (834) includes a first aperture (862) in communication with the first cartridge interface structure (456B), wherein the dispenser (834) includes a second aperture (864) in communication with the second cartridge interface structure (456A), and wherein the first aperture is fluidly isolated from the second aperture (¶ [0069; 0076]).  
Regarding claims 7 and 18 Park shows the washing toilet seat assembly, but fails to show wherein the housing includes a first indicator representing an amount of the first dispensable solution within the first cartridge, and wherein the housing includes a second indicator representing an amount of the second dispensable solution within the second cartridge.  However, Schwab shows the housing includes a first indicator (418A) representing an amount of the first dispensable solution within the first cartridge, and wherein the housing includes a second indicator (418B) representing an amount of the second dispensable solution within the second cartridge.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to have the housing include a first and second indicator for representing the amount of first and second dispensable solution in the first and second cartridge for the purpose of easy maintenance of the dispensable solution replacement as shown by Schwab. 
Regarding claim 11 Park shows the washing toilet seat assembly of claim 1, but fails to show wherein the dispenser is a first dispenser, wherein the washing toilet seat assembly also includes a second dispenser supported by the toilet seat, wherein the second dispenser is configured to be in communication with a water supply source to dispense water of the water supply source.  However, Schwab shows the dispenser 
Regarding claim 14 Park shows the washing toilet seat assembly of claim 13, but fails to show wherein the dispenser is a first dispenser, wherein the washing toilet seat assembly also includes a second dispenser supported by the toilet seat, wherein the second dispenser is configured to be in communication with a water supply source to dispense water of the water supply source.  However, Schwab shows the dispenser (480, 430) is a first dispenser (430), wherein the washing toilet seat assembly also includes a second dispenser (480) supported by the toilet seat, wherein the second dispenser is configured to be in communication with a water supply source to dispense water of the water supply source (¶ [0072 & 0076]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include the second dispenser to be in communication with a water supply source to dispense water for the purpose of rinsing after medicine application as shown by Schwab. 
 Regarding claim 15 Park shows the washing toilet seat assembly of claim 13, but fails to show wherein the dispenser includes a first aperture configured to be in 
Regarding claim 17 Park shows the washing toilet seat assembly of claim 13, but fails to show wherein the dispenser includes a first aperture in communication with the first cartridge interface structure, wherein the dispenser includes a second aperture in communication with the second cartridge interface structure, and wherein the first aperture is fluidly isolated from the second aperture.  However, Schwab shows wherein the dispenser (834) includes a first aperture (862) in communication with the first cartridge interface structure (456B), wherein the dispenser includes a second aperture (864) in communication with the second cartridge interface structure (456B), and wherein the first aperture is fluidly isolated from the second aperture (¶ 0064; 0076]). 
Regarding claim 21 Park shows a washing toilet seat assembly (Figs. 1-6) comprising: a toilet seat (120); a housing (150) including a cavity (at 180, 380; in which 180,380 is inserted therein) configured to be coupled to a toilet bowl (110) to support the toilet seat about a pivot axis (Figs. 1-2; left and right on the page is pivot axis), the housing including a first cartridge interface structure positioned within the cavity (connects at 670), a second cartridge interface structure positioned within the cavity (connects at 680), a first cartridge (610) selectively coupled to the first cartridge interface structure, the first cartridge including a first dispensable solution (page 12; ¶ [07]); a second cartridge (620) selectively coupled to the second cartridge interface structure, the second cartridge including a second dispensable solution (page 12; ¶ [07] “may store different consumables by using two tanks 610 and 620”; and a first dispenser (395) selectively movable relative to the toilet seat (note, pg. 9; ¶ [01]) supported by at least one of the toilet seat or the housing (Fig. 4), the first dispenser in communication with a water supply source (inherent in conventional bidet function). 
 But Park fails to show a cover moveable between an open position allowing access to the first and second cartridge interface structures and a closed position blocking access to the first and second cartridge interface structures.  However, Seiki in a similar device shows a cover (5) moveable between an open position (Fig. 7) allowing 
 Park fails to show a second dispenser selectively movable relative to the toilet seat, the second dispenser in communication with the first cartridge to dispense the first dispensable solution, the second dispenser also in communication with the second cartridge to dispense the second dispensable solution.  However, Schwab shows a Schwab shows dispensers (862, 864) wherein the washing toilet seat assembly also includes a second dispenser (864) that is selectively movable (Fig. 12) relative to the toilet seat, wherein the second dispenser is configured to be in communication with a first cartridge to dispense the first dispensable solution, and the second dispenser is in communication with the second cartridge to dispense the second dispensable solution (¶ [0072 & 0076]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include the second dispenser to be in communication with the first and second cartridges for the purpose of alternating the dispensable solutions as shown by Schwab.
Allowable Subject Matter
Claims 5, 16 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schwab (US Pub. 2018/0036473) shows a device with cartridges; Hashimoto et al. (US Pub. 2017/0275867) shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        8/9/2021